Exhibit 10.1

ATARA BIOTHERAPEUTICS, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

for

PASCAL TOUCHON

This Executive Employment Agreement (this “Agreement”), is made and entered into
as of May 23, 2019 (the “Effective Date”), by and between Pascal Touchon
(“Employee”) and Atara Biotherapeutics, Inc. (the “Company”).

1. Employment by the Company.

1.1 Position. Employee shall serve as the Company’s President and Chief
Executive Officer, reporting directly to the Company’s Board of Directors (the
“Board”). During the term of Employee’s employment with the Company (or, if the
Company so designates in writing, for a subsidiary of the Company domiciled in
Switzerland), Employee will devote Employee’s best efforts and all of Employee’s
business time and attention to the business of the Company, except as permitted
in Section 7 of this Agreement and excluding approved vacation periods and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies. Employee further agrees not to usurp, for
Employee’s own personal benefit or gain, any opportunities in the Company’s line
of business. Employee shall be expected to work on a full-time basis and travel
as part of Employee’s position.

1.2 Start Date and Immigration. Employee’s anticipated start date with the
Company (or, if the Company so designates in writing, for a subsidiary of the
Company domiciled in Switzerland) will be as soon as possible following the date
on which Employee obtains the Work Authorization (as defined below) (Employee’s
actual first date of employment with the Company, the “Start Date”); provided
that this offer of Company employment, and Employee’s continued employment with
the Company beyond the Start Date, is expressly contingent upon documentary
evidence and satisfactory proof of Employee’s eligibility and lawful right to
work for the Company in the United States (or, if the Company so designates in
writing, for a subsidiary of the Company domiciled in Switzerland) (the “Work
Authorization”). Employee may not begin Company employment until the Work
Authorization has been obtained, and the Company will assist with immigration
services, renewals and costs associated with Employee obtaining the Work
Authorization. Notwithstanding the foregoing, unless otherwise extended in
writing by the Company, the Company’s offer of employment will automatically
expire and be withdrawn if Employee has not obtained the Work Authorization and
commenced employment with the Company by September 30, 2019.

1.3 Duties and Location. Employee shall perform such duties as are customarily
associated with the position of President and Chief Executive Officer, and such
other duties as are assigned to Employee by the Board. Employee’s primary office
location shall be the Company’s South San Francisco, California office. Subject
to the terms of this Agreement and applicable law, the Company reserves the
right to reasonably require Employee to perform Employee’s duties at places
other than Employee’s primary office location from time to time and to require
reasonable business travel.

 

1.



--------------------------------------------------------------------------------

1.4 Board Membership. Effective as of the Start Date, Employee shall be
appointed to serve as a member of the Board. For so long as Employee remains the
Chief Executive Officer of the Company, the Board will nominate Employee for
re-election as a member of the Board. Employee shall serve as a director on the
Board without additional compensation. Upon ceasing being Chief Executive
Officer of the Company for any reason, Employee shall immediately resign from
the Board and the board of directors of any of the Company’s subsidiaries.

1.5 Policies and Procedures. The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, including the Company’s Employee Handbook, as well as by all other
rules and policies applicable to the Company’s professional employees, except
that when the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or practices, this Agreement shall
control.

1.6 At-Will Employment. Employee’s employment relationship with the Company is
at-will. Either the Company or Employee shall have the right to terminate the
employment relationship at any time, with or without Cause (as defined below) or
advance notice. Should a Company policy exist now or in the future which
contradicts this at-will provision, this at-will provision controls the
relationship between Employee and the Company. The at-will nature of Employee’s
employment may only be changed in an express written agreement signed by
Employee and a duly authorized officer of the Board. Nothing in this Agreement
is intended to modify the at-will employment relationship between the Company
and Employee.

2. Compensation.

2.1 Base Salary. For services to be rendered hereunder, Employee shall be paid a
base annual salary at the rate of $615,000 (the “Base Salary”), less all
required and applicable standard payroll deductions and withholdings for federal
and state taxes and for any authorized voluntary deductions and payable in
accordance with the Company’s regular payroll schedule. Employee’s Base Salary
shall be reviewed at least annually by the Compensation Committee of the Board
(the “Compensation Committee”).

2.2 Annual Bonus. Employee will be eligible for an annual target bonus (the
“Annual Bonus”) of sixty-five percent (65%) of Employee’s then current Base
Salary (the “Target Bonus Amount”). Whether Employee receives an Annual Bonus
for any given year, and the amount of any such Annual Bonus, will be determined
in the good faith discretion of the Board (or the Compensation Committee
thereof), based upon the Company’s and Employee’s achievement of objectives and
milestones to be determined on an annual basis by the Board (or Compensation
Committee thereof), which objectives and milestones may provide for payments
above and below target based on the level of performance achievement. No Annual
Bonus is guaranteed and, in addition to the other conditions for earning such
compensation, and except as provided for in Section 8 below, Employee must
remain an employee in good standing of the Company on the date the Annual Bonus
is paid in order to be eligible for and earn any Annual Bonus. For the 2019
calendar year, Employee’s eligibility for the Annual Bonus, and the amount
thereof, will not be prorated based on Employee’s Start Date.

 

2.



--------------------------------------------------------------------------------

2.3 Relocation Benefits. Pursuant to Section 1.3 above, Employee’s primary
office location will be the Company’s South San Francisco, California office,
and as a condition of employment, Employee must relocate to the San Francisco
Bay Area within one week following the Start Date. To support Employee’s
relocation, the Company will offer Employee the following relocation benefits
(which benefits, to the extent taxable, shall be provided on a tax grossed-up
basis):

2.3.1 Relocation Expense Reimbursement. Subject to Employee’s continuous
employment, Employee shall be eligible for taxable reimbursement for certain
reasonable out-of-pocket expenses specifically described in Section 2.3.3 below,
incurred on or before December 31, 2019 as a result of Employee’s permanent
relocation to the San Francisco Bay Area, up to a maximum total reimbursement
amount of $100,000, which, if payable, in all cases will be paid by the Company
on or before February 15, 2020 (the “Relocation Reimbursement”). To be
reimbursed for such expenses, Employee must submit all documentation of such
reimbursable expenses on or before January 15, 2020. Payment of the Relocation
Reimbursement shall be subject to standard payroll deductions and tax
withholdings.

2.3.2 SIRVA Program. In addition to the Relocation Reimbursement, and subject to
Employee’s continuous employment, Employee will also be eligible to participate
in the Company’s SIRVA BVX RiskGuard Program (the “SIRVA Program”), pursuant to
the terms and conditions of the SIRVA Program.

2.3.3 Qualifying Relocation Expenses. The sole relocation expenses that will
qualify for Relocation Reimbursement are the following: (i) reasonable costs
associated with packing and moving Employee’s personal and household goods to
the San Francisco Bay Area, including without limitation, shipment of furniture,
household items and artwork, vehicles, personal effects, and the like;
(ii) reasonable airfare and lodging for Employee and his spouse for up to two
(2) house hunting trips (not to exceed ten (10) days) to the San Francisco Bay
Area; and (iii) reasonable costs and fees associated with retaining and
utilizing a relocation agent to help facilitate Employee’s relocation to the San
Francisco Bay Area and execution of a rental lease agreement. Employee will be
reimbursed only for actual relocation expenses incurred and specifically
described in this Section 2.3.2, up to the maximum reimbursement of
$100,000. Employee will be solely responsible for any relocation expenses that:
(i) exceed $100,000, (ii) are incurred after December 31, 2019, or
(iii) documentation of which is not submitted to the Company on or before
January 15, 2020, and the Company will not be obligated to provide any
additional or other relocation benefits or relocation assistance to Employee
except as set forth in this Agreement.

2.3.4 Housing Allowance. For up to the first six (6) months of Employee’s
employment following the Start Date, Employee will be eligible to receive a
$5,000 monthly temporary housing allowance (the “Housing Allowance”), contingent
upon Employee’s continued employment with the Company, which shall be used for
Employee’s temporary housing rental payments in the San Francisco Bay Area. The
Housing Allowance will be paid, less standard payroll deductions and
withholdings, in the first payroll period each month during the Housing
Allowance period, and will not be considered part of Employee’s Base Salary,
including but not limited to for such purposes as the Severance Benefits or CIC
Severance Benefits described in Section 8 below.

 

3.



--------------------------------------------------------------------------------

2.4 Personal Air Costs. The Company will reimburse Employee and his spouse for a
combined total of up to six (6) personal, non-business related business class
air travel flights between San Francisco and Paris on or prior to March 31, 2020
(the “Personal Air Costs”). Employee shall submit an expense report for all such
air travel.

3. Standard Company Benefits. Employee shall, in accordance with Company policy
and the terms and conditions of the applicable Company benefit plan documents,
be eligible to participate in the benefit and fringe benefit programs provided
by the Company to its executive officers and other employees from time to time.
Except as provided below in this Section 3, Employee shall also be entitled to
paid sick leave, paid time off, and holidays as outlined in the Company’s
employment policies, and as otherwise required by applicable law.
Notwithstanding the foregoing, Employee shall be entitled to accrue paid time
off at the rate of 20 days’ per calendar year, subject to a maximum accrual cap.
Employee shall also be entitled to all other holiday and paid time off generally
available to other executives of the Company. Any such benefits shall be subject
to the terms and conditions of the governing benefit plans and policies, as well
as the Company’s policies and may be changed by the Company in its discretion.

4. Expenses / Legal Fees. The Company will reimburse Employee for reasonable
travel, entertainment or other expenses incurred by Employee in furtherance or
in connection with the performance of Employee’s duties hereunder, in accordance
with applicable law and the Company’s expense reimbursement policy as in effect
from time to time. Additionally, upon presentation of appropriate documentation,
the Company shall reimburse Employee’s reasonable counsel fees incurred in
connection with the negotiation and documentation of this Agreement (the “Legal
Fees”); provided however, that in no event shall the Company’s payment
obligations with regard to the Legal Fees exceed $15,000 in the aggregate.

5. Equity.

5.1 Hire-On RSUs. The Company will recommend to its Compensation Committee that
Employee be granted a number of restricted stock units equal to $640,000 divided
by the closing stock price of the Company’s Common Stock on May 24, 2019 (the
“Hire-On RSUs”). Grant of the Hire-On RSUs is subject to the approval of the
Compensation Committee. If granted, the Hire-On RSUs shall vest in full on the
seven (7) month anniversary of the Start Date, subject to Employee’s continuous
service through such date. The Hire-On RSUs will be governed by and subject to
the terms and conditions set forth in the Company’s 2014 Equity Incentive Plan
or 2018 Inducement Plan and the applicable grant documents.

5.2 Options. The Company will recommend to its Compensation Committee that
Employee be granted an option to purchase 225,000 shares of the Company’s Common
Stock (the “Option”). Grant of the Option is subject to the approval of the
Compensation Committee. If granted, the Option shall vest over four years of
Employee’s continuous service with the Company, with twenty-five percent (25%)
of the shares subject to the Option grant becoming vested on the first year
anniversary of the Start Date, and the remaining shares becoming vested in equal
monthly installments over the following thirty-six (36) months of Employee’s
continuous service. The exercise price of the Option, as well as all other
matters related to the Option, will be governed by and subject to the terms and
conditions set forth in the Company’s 2014 Equity Incentive Plan or 2018
Inducement Plan, and the stock option agreement Employee will be required to
electronically accept.

 

4.



--------------------------------------------------------------------------------

5.3 Restricted Stock Units. The Company will recommend to its Compensation
Committee that Employee be granted an additional 112,500 restricted stock units
(“RSUs”). Grant of the RSUs is subject to the approval of the Compensation
Committee. If granted, the RSUs shall vest over four years of continuous service
to the Company, with twenty-five percent (25%) of the RSUs becoming vested on
the first year anniversary of the Start Date, and the remaining RSUs becoming
vested in equal annual installments over the following three anniversaries of
the Start Date of continuous service; provided, however, that upon Employee’s
Separation from Service (as defined below, and including for this purpose death
or Disability), the vesting of the RSUs will be accelerated on Employee’s
Separation from Service date as if such RSUs were instead on a pro rata monthly
vesting schedule from their grant date through the Separation from Service date.
The RSUs will be governed by and subject to the terms and conditions set forth
in the Company’s 2014 Equity Incentive Plan or 2018 Inducement Plan and the
applicable grant documents.

6. Proprietary Information Obligations.

6.1 Proprietary Information Agreement. As a condition of employment, Employee
shall execute and abide by the Company’s standard form of Proprietary
Information and Inventions Assignment Agreement (the “Proprietary Agreement”).

6.2 Third-Party Agreements and Information. Employee represents and warrants
that Employee’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Employee will perform Employee’s duties to the Company without violating
any such agreement. Employee represents and warrants that Employee does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Employee’s employment by the Company, except as expressly authorized by that
third party. During Employee’s employment by the Company, Employee will use in
the performance of Employee’s duties only information that is generally known
and used by persons with training and experience comparable to Employee’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Employee in the course of Employee’s
work for the Company. In addition, Employee represents that Employee has
disclosed to the Company in writing any agreement Employee may have with any
third party (e.g., a former employer) which may limit Employee’s ability to
perform Employee’s duties to the Company, or which could present a conflict of
interest with the Company, including but not limited to disclosure (and a copy)
of any contractual restrictions on solicitations or competitive activities.

7. Outside Activities and Non-Competition During Employment.

7.1 Outside Activities. Throughout Employee’s employment with the Company,
Employee may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Employee’s duties hereunder
or present a conflict of interest with the Company or its affiliates. Subject to
the restrictions set forth herein, and only with prior written disclosure to and
consent of the Board, Employee may engage in other types of business

 

5.



--------------------------------------------------------------------------------

or public activities. The Board may rescind such consent, if the Board
determines, in its sole discretion, that such activities compromise or threaten
to compromise the Company’s or its affiliates’ business interests or conflict
with Employee’s duties to the Company or its affiliates. Notwithstanding the
foregoing, Employee shall be permitted to continue his current Board of
Directors role with Cogen Therapeutics, Inc. and to join the Advisory Board of
Servier Pharmaceuticals in 2020 (if requested); provided that the time
commitment relating thereto remains substantially the same as in the recent
past, and that such activities do not compromise or threaten to compromise the
Company’s business interests or conflict with Employee’s duties to the Company.

7.2 Non-Competition During Employment. Throughout Employee’s employment with the
Company, Employee will not, without the express written consent of the Board,
directly or indirectly serve as an officer, director, stockholder, employee,
partner, proprietor, investor, joint ventures, associate, representative or
consultant of any person or entity engaged in, or planning or preparing to
engage in, business activity competitive with any line of business engaged in
(or planned to be engaged in) by the Company or its affiliates; provided,
however, that Employee may purchase or otherwise acquire up to (but not more
than) one percent (1%) of any class of securities of any enterprise (without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange. In addition, Employee
will be subject to certain restrictions (including restrictions continuing after
Employee’s employment ends) outlined in the terms of the Proprietary Agreement.

8. Termination of Employment; Severance and Change in Control Benefits.

8.1 Termination Without Cause or Resignation for Good Reason Unrelated to Change
in Control. In the event Employee’s employment with the Company is terminated by
the Company without Cause (as defined below), and other than as a result of
Employee’s death or Disability (as defined below), or Employee resigns for Good
Reason, in either case, at any time except during the Change in Control Period
(as defined below), then provided such termination constitutes a “separation
from service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “Separation from Service”),
and provided that Employee satisfies the Release Requirement in Section 9 below,
and remains in compliance with the terms of this Agreement and the Proprietary
Agreement, the Company shall provide Employee with the following “Severance
Benefits”:

8.1.1 Severance Payments. Severance pay in the form of continuation of
Employee’s final monthly Base Salary for a period of twelve (12) months
following termination, subject to required and voluntarily authorized payroll
deductions and federal and state tax withholdings (the “Severance Payments”).
Subject to Section 10 below, the Severance Payments shall be made on the
Company’s regular payroll schedule in effect following Employee’s Separation
from Service date; provided, however that any such payments that are otherwise
scheduled to be made prior to the Release Effective Date (as defined below)
shall instead accrue and be made on the first regular payroll date following the
Release Effective Date. For such purposes, Employee’s final Base Salary will be
calculated prior to giving effect to any reduction in Base Salary that would
give rise to Employee’s right to resign for Good Reason.

 

6.



--------------------------------------------------------------------------------

8.1.2 Pro Rata Bonus / Prior Year Bonus. Employee shall also receive an amount
equal to the prorated amount of the Target Bonus Amount for the year in which
the Separation from Service occurs, equal to the product of (i) and (ii), where
(i) is the product of (a) Employee’s final Base Salary (but before giving effect
to any reduction in Base Salary that would give rise to Employee’s right to
resign for Good Reason) and (b) the percentage set forth in Section 2.2 above
and where (ii) is (a) the number of days elapsed in the calendar year prior to
the date on which the Separation from Service occurs divided by (b) 365, payable
in a lump sum within sixty (60) days following the Separation from Service date
and subject to required and voluntarily authorized payroll deductions and
federal and state tax withholdings (the “Pro Rata Bonus”). In addition, if
Employee’s Separation from Service occurs prior to Employee’s receipt of an
Annual Bonus payment for the completed calendar year that immediately precedes
the calendar year of the Separation from Service, Employee shall also be
eligible to receive an Annual Bonus payment for such preceding calendar year,
pursuant to the conditions of Section 2.2 above (the “Prior Year Bonus”). The
Prior Year Bonus shall be paid, subject to required and voluntarily authorized
payroll deductions and federal and state tax withholdings, in the calendar year
following the year to which the Annual Bonus payment relates, at the same time
as the annual bonuses for such calendar year are generally paid to other
executives; provided, however that if such payment date is prior to the Release
Effective Date (as defined below), the Prior Year Bonus shall instead accrue and
be made on the first regular payroll date following the Release Effective Date.

8.1.3 Health Care Continuation Coverage Payments.

(i) COBRA Premiums. If Employee timely elects continued coverage under COBRA,
the Company will reimburse Employee’s COBRA premiums to continue Employee’s
coverage (including coverage for Employee’s eligible dependents, if applicable)
(“COBRA Premiums”) through the period starting on the Separation from Service
date and ending twelve (12) months after the Separation from Service date (the
“COBRA Premium Period”); provided, however, that the Company’s provision of such
COBRA Premium benefits will immediately cease if during the COBRA Premium Period
Employee becomes eligible for group health insurance coverage through a new
employer or Employee ceases to be eligible for COBRA continuation coverage for
any reason, including plan termination. In the event Employee becomes covered
under another employer’s group health plan or otherwise ceases to be eligible
for COBRA during the COBRA Premium Period, Employee must immediately notify the
Company, in writing, of such event.

(ii) Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), regardless of whether Employee or Employee’s dependents
elect or are eligible for COBRA coverage, the Company instead shall pay to
Employee, on the first day of each calendar month following the Separation from
Service date, a fully taxable cash payment equal to the applicable COBRA
premiums for that month (including the amount of COBRA premiums for Employee’s
eligible dependents), subject to applicable federal and state tax withholdings
and required or voluntarily authorized deductions (such amount, the “Special
Cash Payment”), for the remainder of the COBRA Premium Period. Employee may, but
is not obligated to, use such Special Cash Payments toward the cost of COBRA
premiums or toward premium costs under an individual health plan.

 

7.



--------------------------------------------------------------------------------

8.1.4 Equity Acceleration. Notwithstanding anything to the contrary set forth in
the Company’s 2014 Equity Incentive Plan or 2018 Inducement Plan, any other
equity incentive plans or any award agreement, effective as of Employee’s
Separation from Service date, (i) the vesting and exercisability of the unvested
time-based equity awards then held by Employee shall accelerate as if Employee
had provided an additional twelve (12) months of continued services following
the Separation from Service date, and shall remain exercisable, if applicable,
following Employee’s Separation from Service as set forth in the applicable
equity award documents, and (ii) the vesting of the RSUs will be accelerated as
of Employee’s Separation from Service date as if such RSUs were on a pro rata
monthly vesting schedule from their grant date to the date that is twelve
(12) months following the Separation from Service date. With respect to any
performance-based vesting equity award, such award shall continue to be governed
in all respects by the terms of the applicable equity award documents.

8.2 Termination Without Cause or Resignation for Good Reason During Change in
Control Period. In the event Employee’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Employee’s death or Disability) at any time during the Change in Control Period,
or Employee resigns for Good Reason at any time during the Change in Control
Period, in lieu of (and not additional to) the Severance Benefits described in
Section 8.1, and provided that Employee satisfies the Release Requirement in
Section 9 below and remains in compliance with the terms of this Agreement and
the Proprietary Agreement, the Company shall instead provide Employee with the
following “CIC Severance Benefits”. For the avoidance of doubt: (i) in no event
will Employee be entitled to severance benefits under Section 8.1 and this
Section 8.2, and (ii) if the Company has commenced providing Severance Benefits
to Employee under Section 8.1 prior to the date that Employee becomes eligible
to receive CIC Severance Benefits under this Section 8.2, the Severance Benefits
previously provided to Employee under Section 8.1 of this Agreement shall reduce
the CIC Severance Benefits provided under this Section 8.2:

8.2.1 CIC Severance Payment. Severance pay in an amount equal to Employee’s
final annual Base Salary plus Employee’s final Target Bonus Amount, multiplied
by two (2), subject to required and voluntarily authorized payroll deductions
and federal and state tax withholdings (the “CIC Severance Payments”). Subject
to Section 10 below, the CIC Severance Payments shall be made on the Company’s
regular payroll schedule over the period of twenty-four (24) months following
Employee’s Separation from Service date; provided, however that any such
payments that are otherwise scheduled to be made prior to the Release Effective
Date (as defined below) shall instead accrue and be made on the first regular
payroll date following the Release Effective Date. For such purposes, Employee’s
final Base Salary and Target Bonus Amount will be calculated prior to giving
effect to any reduction in Base Salary that would give rise to Employee’s right
to resign for Good Reason.

 

8.



--------------------------------------------------------------------------------

8.2.2 CIC Health Care Continuation Coverage Payments.

(i) COBRA Premiums. If Employee timely elects continued coverage under COBRA,
the Company will reimburse Employee’s COBRA premiums to continue Employee’s
coverage (including coverage for Employee’s eligible dependents, if applicable)
(“CIC COBRA Premiums”) through the period starting on the Separation from
Service date and ending twenty-four (24) months after the Separation from
Service date (the “CIC COBRA Premium Period”); provided, however, that the
Company’s provision of such CIC COBRA Premium benefits will immediately cease if
during the CIC COBRA Premium Period, Employee becomes eligible for group health
insurance coverage through a new employer or Employee ceases to be eligible for
COBRA continuation coverage for any reason, including plan termination. In the
event Employee becomes covered under another employer’s group health plan or
otherwise ceases to be eligible for COBRA during the CIC COBRA Premium Period,
Employee must immediately notify the Company, in writing, of such event.

(ii) Special Cash Payments in Lieu of CIC COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the CIC COBRA Premiums without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), regardless of whether Employee or Employee’s
dependents elect or are eligible for COBRA coverage, the Company instead shall
pay to Employee, on the first day of each calendar month following the
Separation from Service date, a fully taxable cash payment equal to the
applicable COBRA premiums for that month (including the amount of COBRA premiums
for Employee’s eligible dependents), subject to applicable federal and state tax
withholdings (such amount, the “Special CIC Cash Payment”), for the remainder of
the CIC COBRA Premium Period. Employee may, but is not obligated to, use such
Special CIC Cash Payments toward the cost of COBRA premiums.

8.2.3 Prior Year Bonus. If Employee’s Separation from Service occurs prior to
Employee’s receipt of an Annual Bonus payment for the completed calendar year
that immediately precedes the calendar year of the Separation from Service,
Employee shall also be eligible to receive the Prior Year Bonus. The Prior Year
Bonus shall be paid, subject to required and voluntarily authorized payroll
deductions and federal and state tax withholdings, in the calendar year
following the year to which the Annual Bonus payment relates, at the same time
as the annual bonuses for such calendar year are generally paid to other
executives; provided, however that if such payment date is prior to the Release
Effective Date (as defined below), the Prior Year Bonus shall instead accrue and
be made on the first regular payroll date following the Release Effective Date.

8.2.4 Equity Acceleration. Notwithstanding anything to the contrary set forth in
the Company’s 2014 Equity Incentive Plan or 2018 Inducement Plan, any other
equity incentive plans or any award agreement, effective as of Employee’s
employment Separation from Service date that occurs during the Change in Control
Period, the vesting and exercisability of all unvested time-based vesting equity
awards then held by Employee shall accelerate such that all shares become
immediately vested and exercisable, if applicable, by Employee upon such
Separation from Service and shall remain exercisable, if applicable, following
Employee’s Separation from Service as set forth in the applicable equity award
documents. With respect to any performance-based vesting equity award, such
award shall continue to be governed in all respects by the terms of the
applicable equity award documents.

 

9.



--------------------------------------------------------------------------------

8.3 Termination for Death or Disability. In the event Employee’s employment with
the Company is terminated due to Employee’s death or Disability at any time, in
lieu of (and not additional to) the Severance Benefits and CIC Severance
Benefits described in Sections 8.1 and 8.2 above, and provided that Employee or
his heirs or estate satisfies the Release Requirement in Section 9 below and
remains in compliance with the terms of this Agreement and the Proprietary
Agreement, Employee (or his heirs or estate) shall receive the Pro Rata Bonus
and Prior Year Bonus (if applicable), pursuant to the terms and conditions of
Section 8.1.2 above (the “Death or Disability Benefits”).

8.4 Termination for Cause; Resignation Without Good Reason. Employee will not be
eligible for, or entitled to any severance benefits, including (without
limitation) the Severance Benefits and CIC Severance Benefits listed in Sections
8.1 and 8.2 above, or the Death and Disability Benefits listed in Section 8.3,
if the Company terminates Employee’s employment for Cause or Employee resigns
Employee’s employment without Good Reason.

9. Conditions to Receipt of Severance Benefits and CIC Severance Benefits. To be
eligible for any of the Severance Benefits, CIC Severance Benefits or Death or
Disability Benefits pursuant to Sections 8.1, 8.2, or 8.3 above, Employee must
satisfy the following release requirement (the “Release Requirement”): return to
the Company a signed and dated general release of all known and unknown claims
in a separation agreement acceptable to the Company (the “Release”), which shall
among other things include a mutual non-disparagement provision, but will not
release Employee’s right to severance benefits (pursuant to the terms and
conditions of Section 8 of this Agreement), or to indemnification against third
party claims (pursuant to any written indemnification agreement with the Company
to which Employee is a party, the charter, bylaws, or operating agreements of
the Company, or under applicable law), and will not increase the scope or
duration of any post-employment restrictions on Employee’s activities, within
the applicable deadline set forth therein, but in no event later than forty-five
(45) calendar days following Employee’s Separation from Service date, and permit
the Release to become effective and irrevocable in accordance with its terms
(such effective date of the Release, the “Release Effective Date”). No Severance
Benefits, CIC Severance Benefits or Death or Disability Benefits will be paid
hereunder prior to the Release Effective Date. Accordingly, if Employee breaches
the preceding sentence and/or refuses to sign and deliver to the Company an
executed Release or signs and delivers to the Company the Release but exercises
Employee’s right, if any, under applicable law to revoke the Release (or any
portion thereof), then Employee will not be entitled to any severance, payment
or benefit under this Agreement.

10. Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury

 

10.



--------------------------------------------------------------------------------

Regulation Section 1.409A-2(b)(2)(iii)), Employee’s right to receive any
installment payments under this Agreement (whether Severance Payments, CIC
Severance Payments, Death or Disability Payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if Employee is deemed by the Company at the time of
Employee’s Separation from Service to be a “specified employee” for purposes of
Code Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to Employee
prior to the earliest of (i) the expiration of the six-month and one day period
measured from the date of Employee’s Separation from Service with the Company,
(ii) the date of Employee’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section shall be paid in a lump
sum to Employee, and any remaining payments due shall be paid as otherwise
provided herein or in the applicable agreement. No interest shall be due on any
amounts so deferred. If the Company determines that any Severance Benefits or
CIC Severance Benefits provided under this Agreement constitutes “deferred
compensation” under Section 409A, and if necessary to avoid taxation under
Section 409A, for purposes of determining the schedule for payment of the
severance benefits, the effective date of the Release will not be deemed to have
occurred any earlier than the sixtieth (60th) date following the Separation From
Service, regardless of when the Release actually becomes effective. In addition
to the above, to the extent required to comply with Section 409A and the
applicable regulations and guidance issued thereunder, if the applicable
deadline for Employee to execute (and not revoke) the applicable Release spans
two calendar years, payment of the applicable Severance Benefit, CIC Severance
Benefits, or Death or Disability Benefits shall not commence until the beginning
of the second calendar year. To the extent required to avoid accelerated
taxation and/or tax penalties under Code Section 409A, amounts reimbursable to
Employee under this Agreement shall be paid to Employee on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Employee) during any one year may not effect amounts reimbursable or provided in
any subsequent year. The Company makes no representation that any or all of the
payments described in this Agreement will be exempt from or comply with Code
Section 409A and makes no undertaking to preclude Code Section 409A from
applying to any such payment.

 

11.



--------------------------------------------------------------------------------

11. Section 280G; Limitations on Payment.

11.1 If any payment or benefit Employee will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Employee. If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

11.2 Notwithstanding any provision of Section 11.1 to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Employee as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

11.3 Unless Employee and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 11. The Company shall bear all expenses
with respect to the determinations by such accounting or law firm required to be
made hereunder. The Company shall use commercially reasonable efforts to cause
the accounting or law firm engaged to make the determinations hereunder to
provide its calculations, together with detailed supporting documentation, to
Employee and the Company within fifteen (15) calendar days after the date on
which Employee’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Employee or the Company) or such other time as
requested by Employee or the Company.

 

12.



--------------------------------------------------------------------------------

11.4 If Employee receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 11.1 and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Employee agrees to promptly return to the Company a sufficient amount of
the Payment (after reduction pursuant to clause (x) of Section 11.1) so that no
portion of the remaining Payment is subject to the Excise Tax. For the avoidance
of doubt, if the Reduced Amount was determined pursuant to clause (y) of
Section 11.1, Employee shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

12. Definitions.

12.1 Cause. For purposes of this Agreement, “Cause” means the occurrence of any
one or more of the following: (i) Employee’s conviction of or plea of guilty or
nolo contendere to any felony or a crime of moral turpitude; (ii) Employee’s
willful and continued failure or refusal to follow lawful and reasonable written
instructions of the Board or lawful and reasonable written policies and
regulations of the Company or its affiliates; (iii) Employee’s willful and
continued failure to faithfully and diligently perform the assigned duties of
Employee’s employment with the Company or its affiliates; (iv) unprofessional,
unethical, immoral or fraudulent conduct by Employee; (v) willful misconduct by
Employee that materially discredits the Company or any affiliate or is
materially detrimental to the reputation, character and standing of the Company
or any affiliate; or (vi) Employee’s material breach of this Agreement, the
Proprietary Agreement, or any written Company policies. An event described in
Section 12.1(ii) through Section 12.1(vi) herein shall not be treated as “Cause”
until after Employee has been given written notice of such event, failure,
conduct or breach and Employee fails to cure such event, failure, conduct or
breach within 30 calendar days from such written notice; provided, however, that
such 30-day cure period shall not be required if the event, failure, conduct or
breach is determined to be incapable of being cured by the Company.

12.2 Change in Control. For purposes of this Agreement, “Change in Control”
shall have the meaning described in the Company’s 2014 Equity Incentive Plan.

12.3 Change in Control Period. For purposes of this Agreement, “Change in
Control Period” means the time period commencing three (3) months before the
effective date of a Change in Control and ending on the date that is twelve
(12) months after the effective date of a Change in Control.

12.4 Disability. For purposes of this Agreement, “Disability” means the
inability of Employee to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.

12.5 Good Reason. For purposes of this Agreement, Employee shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Employee’s prior written consent: (i) a
reduction in Employee’s Base Salary, unless in the same percentage as a salary
reduction program applicable generally to the Company’s senior executives;
(ii) reduction in Target Bonus Amount; (iii) a material reduction in Employee’s
duties, responsibilities or authority, including removal of

 

13.



--------------------------------------------------------------------------------

requirement to report to anyone other than the Board; (iv) the failure of the
Compensation Committee to approve the initial equity grants in Section 5 above
within thirty (30) calendar days of the Start Date; (v) the material breach by
the Company of this Agreement; or (vi) following Employee’s relocation to the
San Francisco Bay Area, relocation of Employee’s principal place of employment
to a place that increases Employee’s one-way commute by more than fifty
(50) miles as compared to Employee’s then-current principal place of employment
immediately prior to such relocation. In order for Employee to resign for Good
Reason, each of the following requirements must be met: (vii) Employee must
provide written notice to the Board within thirty (30) calendar days after
Employee’s first knowledge of the event giving rise to Good Reason setting forth
the basis for Employee’s resignation, (viii) Employee must allow the Company at
least thirty (30) calendar days from receipt of such written notice to cure such
event, (ix) such event is not reasonably cured by the Company within such 30
calendar day period (the “Cure Period”), and (x) Employee must resign in writing
from all positions Employee then holds with the Company not later than 30
calendar days after the expiration of the Cure Period.

13. Dispute Resolution/Agreement to Arbitrate Claims. To ensure the rapid and
economical resolution of disputes that may arise in connection with Employee’s
employment with the Company, Employee and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, including but not
limited to statutory claims, arising from or relating to the enforcement,
breach, performance, or interpretation of this Agreement, Employee’s employment
with the Company, or the termination of Employee’s employment from the Company,
will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1, et seq.
and to the fullest extent permitted by law, by final, binding and confidential
arbitration. Except as provided below, the Company and Employee agree that
confidential arbitration is the exclusive, final and biding method for resolving
all such claims.

13.1 Claims Covered By this Agreement. Disputes that are subject to arbitration
under this Agreement include, but are not limited to, claims for wages or other
compensation due, including claims for overtime; meal or rest break claims;
claims for breach of any contract or covenant (express or implied); tort claims,
including, but not limited to claims for defamation, intentional infliction of
emotional distress, invasion of privacy, and all negligence-based claims;
personal injury claims; claims for discrimination, harassment and/or retaliation
in employment including, but no limited to claims under the California Fair
Employment and Housing Act, the California Labor Code, claims arising under
Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act, the
Equal Pay Act, the Employee Retirement Income Security Act, the California
Family Rights Act of 1964, the Family and Medical Leave Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Worker
Benefit Protection Act, the Sarbanes-Oxley Act, all as they may have been
amended from time to time, claims for misclassification, and claims for
violation of common law or any other federal, state, or local laws relating to
employment or separation from employment or benefits associated with employment
or separation for employment.

13.2 Claims Not Covered By this Agreement. Claims for workers’ compensation,
unemployment insurance, claims for injunctive relief, and claims under
California Private Attorneys General Act of 2004, as amended, are not covered by
this Agreement. Nothing in this Agreement is intended to prevent Employee from
filing an administrative claim with the Equal Employment Opportunity Commission
or the California Department of Fair Employment and Housing. Moreover, both
Employee and the Company may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement and/or enforce and
arbitration award.

 

14.



--------------------------------------------------------------------------------

13.3 Arbitration Rules and Procedures. The arbitration is to be conducted in or
near the city in which Employee is or was last employed by the Company by JAMS,
Inc. (“JAMS”) or its successors before a mutually selected single neutral
arbitrator, under JAMS’ then applicable rules and procedures for employment
disputes (which will be provided to Employee upon request); provided that the
arbitrator shall: (i) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions on which the award was based and
a statement of the award. Employee and the Company shall be entitled to all
rights and remedies that either would be entitled to pursue in a court of law.
Questions of whether a claim is subject to arbitration under this Agreement
shall be decided by the arbitrator. Likewise, procedural questions which grow
out of the dispute and bear on the final disposition are also matters for the
arbitrator. To the maximum extent permitted by applicable law, all claims,
disputes, or causes of action under this section, whether by Employee or the
Company, must be brought in an individual capacity, and shall not be brought as
a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The Arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. BOTH EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT BY AGREEING
TO THIS ARBITRATION PROCEDURE, THEY WAIVE THE RIGHT TO RESOLVE ANY SUCH DISPUTE
THROUGH A TRIAL BY JURY OR JUDGE OR ADMINISTRATIVE PROCEEDING. The Company shall
pay all filing fees in excess of those which would be required if the dispute
were decided in a court of law (that is, costs that are unique to arbitration)
and shall pay the arbitrator’s fee. Each party shall pay the fees of its
attorneys, the expenses of its witnesses, and any other costs and expenses that
the party incurs in connection with the arbitration; provided that an arbitrator
may award attorneys’ fees to the prevailing party, if the arbitrator determines
in its sole discretion that such an award is permitted by applicable law. Any
dispute as to whether a cost is unique to arbitration will be exclusively
resolved by the arbitrator. Both the Employee and the Company have the right to
be represented by legal counsel at any arbitration proceeding. The arbitration
proceedings will be confidential to the extent permitted by law. Employee and
the Company will maintain all information and documents exchanged in connection
with and in the course of the arbitration as confidential, except to the extent
the disclosure of such information or documentation is necessary to enforce any
award or challenge any award as permitted by the applicable law.

13.4. No Change in At-Will Employment. This agreement to arbitrate claims is not
a contract of employment, expressed or implied, and Employee and the Company
acknowledge that Employee’s employment with the Company is at-will and that this
agreement does not change the “at-will” status of Employee’s employment. BOTH
EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
TERMS OF SECTION 13, AGREEMENT TO ARBITRATE CLAIMS, AND AGREE TO BE BOUND BY ITS
TERMS.

 

15.



--------------------------------------------------------------------------------

14. General Provisions.

14.1 Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
email upon confirmation of receipt) or the next day after sending by overnight
carrier, to the Company at its primary office location and to Employee at the
address as listed on the Company payroll.

14.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Company and the Employee (“the Parties”).

14.3 Waiver. Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4 Complete Agreement. This Agreement, together with the Proprietary
Agreement, constitutes the entire agreement between Employee and the Company
with regard to the subject matter hereof and is the complete, final, and
exclusive embodiment of the Company’s and Employee’s agreement with regard to
this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. It cannot be modified or amended except in a writing signed by
a duly authorized officer of the Company, with the exception of those changes
expressly reserved to the Company’s discretion in this Agreement.

14.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.

14.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

14.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Employee and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Employee
may not assign any of Employee’s duties hereunder and Employee may not assign
any of Employee’s rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

14.8 Tax Withholding. All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities. Employee acknowledges and agrees that the Company has neither made
any assurances nor any guarantees concerning the tax treatment of any payments
or awards contemplated by or made pursuant to this Agreement. Employee has had
the opportunity to retain a tax and financial advisor and fully understands the
tax and economic consequences of all payments and awards made pursuant to this
Agreement.

 

16.



--------------------------------------------------------------------------------

14.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

IN WITNESS WHEREOF, the Parties have executed this Agreement to become effective
as of the Effective Date written above.

 

ATARA BIOTHERAPEUTICS, INC. By:  

/s/ Utpal Koppikar

  Utpal Koppikar   Chief Financial Officer EMPLOYEE

/s/ Pascal Touchon

Pascal Touchon

 

17.